Case: 13-12657     Date Filed: 01/10/2014   Page: 1 of 17


                                                                         [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-12657
                          ________________________

                       D.C. Docket No. 2:12-cv-04139-LSC


In re: WALTER LEROY MOODY, JR.,

                                                          Petitioner.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                        _________________________
                               (January 10, 2014)

Before WILSON, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      Walter Leroy Moody, Jr., convicted under federal and state law for the 1989

murder of Eleventh Circuit Judge Robert S. Vance, has petitioned for a writ of

mandamus ordering the recusal of District Judge L. Scott Coogler, who was

randomly assigned to hear his federal petition for a writ of habeas corpus, see 28

U.S.C. § 2254, and directing the transfer of this matter to a district judge outside

the bounds of the Eleventh Circuit.         After filing his mandamus petition,
              Case: 13-12657    Date Filed: 01/10/2014   Page: 2 of 17


Mr. Moody has separately moved for the recusal of all judges on this court,

requesting that we likewise transfer his mandamus petition to a different circuit.

      At bottom, Mr. Moody argues that Judge Vance’s murder, which occurred

more than two decades ago, necessitates the recusal of all circuit judges on, and all

district and magistrate judges within, the Eleventh Circuit.             According to

Mr. Moody, allowing any such judges to rule on his habeas corpus petition would

create an appearance of partiality within the meaning of 28 U.S.C. § 455(a), and

also violate § 455(b)(4) by allowing them to sit on a case in which they have an

“interest that could be substantially affected by the outcome.” Having analyzed the

unique facts and circumstances of this matter, and with the benefit of oral

argument, we deny Mr. Moody’s petition and motion.


                                              I

      In 1972, a federal jury in Georgia convicted Mr. Moody of possessing an

unregistered destructive device. See United States v. Moody, 474 F.2d 1346 (5th

Cir. 1973) (Moody I) (table decision affirming conviction). After his attempts to

set aside the conviction proved unsuccessful, see, e.g., Moody v. United States, 874
F.2d 1575 (11th Cir. 1989) (Moody II) (affirming denial of coram nobis relief),

Mr. Moody mailed a tear-gas package bomb to the NAACP Regional Office in

Atlanta.   That bomb exploded on August 21, 1989, “engulf[ing] NAACP

employees in clouds of choking gas.” United States v. Moody, 977 F.2d 1425,
                                          2
               Case: 13-12657      Date Filed: 01/10/2014      Page: 3 of 17


1428 (11th Cir. 1992) (Moody V). Mr. Moody also sent out a “Declaration of

War” to the Eleventh Circuit and to television stations around the country,

accusing the Circuit of deliberate misconduct and rank bias. Id.

       As detailed in Moody V, 977 F.2d at 1428-29, Mr. Moody then built four

powerful package bombs. He mailed the first of these bombs to Judge Vance in

Alabama, with the return address of another Eleventh Circuit judge. Judge Vance

was killed on December 16, 1989, when he opened the package containing the

bomb, and his wife was seriously injured by the blast. The second of the bombs

killed civil rights attorney Robert Robinson in Savannah, Georgia, two days later.

A security officer intercepted the third bomb at the Eleventh Circuit headquarters

in Atlanta, and the fourth bomb was received but not opened by employees of the

Jacksonville NAACP office because they had heard about the other bombings.

       In 1990, the government obtained an indictment against Mr. Moody,

charging him with numerous federal offenses related to the murders of Judge

Vance and Mr. Robinson. All judges then sitting on the Eleventh Circuit entered

an order recusing themselves from all cases “relating to the investigation of the

murder of [Judge] Vance” in which Mr. Moody was a party. See United States v.

Moody, 977 F.2d 1420, 1423 (11th Cir. 1992) (Moody IV).1


       1
         That recusal order is still in effect for all judges who were members of the Eleventh
Circuit at that time (i.e., Circuit Judges Tjoflat, Fay, Hill, Anderson, Kravitch, Cox, and
Edmondson). In addition, several other current members of the Eleventh Circuit (Chief Judge
                                              3
                Case: 13-12657        Date Filed: 01/10/2014       Page: 4 of 17


       All district judges in the Northern District of Georgia also recused

themselves, and as a result Chief Justice Rehnquist designated Judge Edward

Devitt from the District of Minnesota to preside over Mr. Moody’s case. Judge

Devitt granted Mr. Moody’s motion for a change of venue, and moved the trial to

St. Paul. See United States v. Moody, 762 F. Supp. 1485 (N.D. Ga. 1991) (Moody

III). After a jury convicted Mr. Moody of 71 counts, Judge Devitt sentenced him

to seven life terms and 400 years, to be served concurrently with each other and

consecutively to a 15-year sentence imposed in the Middle District of Georgia on

separate perjury and obstruction charges related to Mr. Moody’s attempts to

overturn his 1972 conviction. On appeal, the Eleventh Circuit – with a panel

comprised of three judges from the Fourth Circuit – affirmed Mr. Moody’s

convictions and sentences in Moody V. 2




Carnes and Judges Hull, Marcus, and Pryor) have since voluntarily recused themselves from
participation in any of Mr. Moody’s cases. At this time, therefore, the only judges in the
Eleventh Circuit who have not recused themselves from Mr. Moody’s cases are the members of
this panel.
       2
          After several judges in the Middle District of Georgia recused themselves, Chief Judge
Tjoflat designated Judge Anthony Alaimo from the Southern District of Georgia to preside over
Mr. Moody’s perjury/obstruction of justice case. Mr. Moody appealed his convictions in that
case, but the Eleventh Circuit – with the same panel of Fourth Circuit judges who heard Moody V
– affirmed in Moody IV. One of the arguments Mr. Moody raised on appeal in Moody IV was
that Judge Alaimo should have recused himself “because of the appearance of bias arising from
[Mr.] Moody’s (then alleged) involvement in the Vance and Robinson murders.” 977 F.2d at
1423. The panel in Moody IV rejected the argument, finding no abuse of discretion in Judge
Alaimo’s reasoning that “the purported basis for . . . bias was ‘simply too attenuated to raise even
a reasonable appearance of impropriety.’” Id.
                                                 4
             Case: 13-12657      Date Filed: 01/10/2014    Page: 5 of 17


      The State of Alabama then charged Mr. Moody with the capital murder of

Judge Vance. A jury found Mr. Moody guilty, and the state trial court, following

the jury’s 11-1 recommendation, sentenced him to death. The Alabama Court of

Criminal Appeals affirmed, and the Alabama Supreme Court denied review. See

Moody v. State, 888 So. 2d 532 (Ala. Crim. App. 2003), writ denied, 888 So. 2d
605 (Ala. 2004) (Moody VI). When his attempt to obtain post-conviction relief in

the Alabama courts failed, see Moody v. State, 95 So. 3d 827 (Ala. Crim. App.

2011) (Moody VII), Mr. Moody filed a petition for a writ of habeas corpus in the

Northern District of Alabama.      The petition was randomly assigned to Judge

Coogler, who denied Mr. Moody’s motion for recusal.


                                              II

      In relevant part, 28 U.S.C. § 455(a) provides that “[a]ny . . . judge . . . of the

United States shall disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.”       In keeping with the aim of “‘promot[ing]

confidence in the judiciary by avoiding even the appearance of impropriety

whenever possible,’” United States v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003)

(quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 865 (1988)),

recusal under § 455(a) turns on “whether an objective, disinterested, lay observer

fully informed of the facts underlying the grounds on which recusal was sought

would entertain a significant doubt about the judge’s impartiality.” United States
                                          5
              Case: 13-12657     Date Filed: 01/10/2014   Page: 6 of 17


v. Scrushy, 721 F.3d 1288, 1303 (11th Cir. 2013) (citations and internal quotation

marks omitted).

      Under § 455(b)(4), recusal is required whenever a judge has “any . . .

interest that could be substantially affected by the outcome of the proceeding.”

The phrase “any . . . interest that could substantially be affected” is not statutorily

defined, and “it is not easy to conclude what [it] means.” In re Virginia Electric &

Power Co., 539 F.2d 357, 367 (4th Cir. 1976). We have held, however, in a case

alleging improper transactions in a customer’s airline frequent flyer program, that

§ 455(b)(4) did not require recusal of Eleventh Circuit judges who happened to

belong to the same program. See Delta Airlines v. Sasser, 127 F.3d 1296, 1297

(11th Cir. 1997) (explaining in part that the litigation would not “jeopardize the

viability” of the frequent flyer program as a whole). Cf. Liljeberg, 486 U.S. at 867

(district judge violated § 455(b)(4) by failing to recuse after learning that he was a

member of the board of trustees of a university with an interest in the outcome of

the proceedings before him).

      “[A]ny doubts must be resolved in favor of recusal.” Patti, 337 F.3d at 1321.

Nevertheless, “there is as much obligation for a judge not to recuse when there is

no occasion for him to do so as there is for him to do so when there is.” United

States v. Burger, 964 F.2d 1065, 1070 (10th Cir. 1992) (internal punctuation and

citation omitted). Indeed, “a judge, having been assigned to a case, should not


                                          6
             Case: 13-12657     Date Filed: 01/10/2014   Page: 7 of 17


recuse himself on unsupported, irrational, or highly tenuous speculation.” United

States v. Greenough, 782 F.2d 1556, 1558 (11th Cir. 1986).


                                             III

      We first address Mr. Moody’s motion for recusal of the members of this

panel. Mr. Moody argues that recusal of all Eleventh Circuit judges is required

because his crimes in 1989 targeted not only Judge Vance, but also the Eleventh

Circuit as an institution (as well as all of its then-constituent judges). Mr. Moody

notes that the judges of the Eleventh Circuit received threatening letters

contemporaneously with Judge Vance’s murder, that a bomb was delivered to the

Eleventh Circuit’s headquarters in Atlanta, that Judge Vance maintained close

relationships with a number of circuit colleagues, and that two current Eleventh

Circuit judges participated in his prosecution. Such facts, Mr. Moody maintains,

would lead a “objective, disinterested, lay observer” to harbor a “significant doubt”

about the Eleventh Circuit’s ability to decide this matter fairly and therefore

necessitate recusal under § 455(a). See Scrushy, 721 F.3d 1303 (internal quotation

marks omitted).


                                             A

      Recusal decisions under “§ 455(a) are extremely fact driven and ‘must be

judged on their unique facts and circumstances more than by comparison to

                                         7
                 Case: 13-12657   Date Filed: 01/10/2014    Page: 8 of 17


situations considered in prior jurisprudence.’” Nichols v. Alley, 71 F.3d 347, 351

(10th Cir. 1995) (quoting United States v. Jordan, 49 F.3d 152, 157 (5th Cir.

1995)). Given the peculiar scenario here, the facts that Mr. Moody relies on do not

warrant recusal under § 455(a). First, none of the three judges on this panel sat on

the Eleventh Circuit (or were members of the federal judiciary) at the time of

Judge Vance’s death or of the contemporaneous bomb threat to the Eleventh

Circuit’s headquarters. 3 Second, although Judges Wilson and Jordan served as law

clerks to Fifth Circuit and Eleventh Circuit judges respectively, they did so before

Judge Vance’s murder (Judge Wilson in 1980 and Judge Jordan in 1987-88).

Third, no judge on this panel enjoyed a close personal or professional relationship

with Judge Vance or with any member of his immediate family. Fourth, even

though two current Eleventh Circuit judges took part in Alabama’s prosecution of

Mr. Moody, those two judges have recused, so their participation is not an issue.

In short, the only connection between the members of this panel and Mr. Moody’s

current case is our current service on the Eleventh Circuit and Judge Vance’s

service on the same court at the time of his death in 1989. And that is not enough.

        Mr. Moody relies heavily on the Seventh Circuit’s sua sponte self-recusal in

In re Nettles, 394 F.3d 1001 (7th Cir. 2005), but we think that case does not control

here.       The petitioner in Nettles was arrested in 2004 after he allegedly sold

        3
         Judge Wilson began his service on the Eleventh Circuit in 1999. Judge Martin and
Judge Jordan followed more than a decade later, in 2010 and 2012 respectively.
                                           8
              Case: 13-12657     Date Filed: 01/10/2014   Page: 9 of 17


explosives to an undercover FBI agent posing as a terrorist, with the aim of

destroying the Dirksen Courthouse in downtown Chicago, a building which houses

the District Court for the Northern District of Illinois and is the headquarters of the

Court of Appeals for the Seventh Circuit. Id. at 1002-03. Concluding that a

reasonable observer might believe that a district judge stationed in the Dirksen

Courthouse would want the petitioner to be convicted and serve a lengthy sentence,

the Seventh Circuit granted the petitioner mandamus relief and ordered the recusal

of all district judges in the Northern District of Illinois. Id. at 1003. Taking that

logic one step further, the Seventh Circuit sua sponte recused itself from hearing

any further appeals in the petitioner’s case, reasoning that “the appellate judges in

[the Dirksen] [C]ourthouse are as menaced by an Oklahoma City style attack as the

district judges.” Id.

      The Ninth Circuit distinguished Nettles in Clemens v. U.S. District Court for

the Central District of California, 428 F.3d 1175, 1179-80 (9th Cir. 2005). In

Clemens, the defendant was charged with making threats (with intent to extort,

assault, murder, or inflict harm) against three district judges who had handled his

pro se cases in the Central District of California. He filed a mandamus petition

asking for the disqualification of all judges in the Central District from his criminal

case. The Ninth Circuit denied relief under § 455(a), explaining that “[w]here

other circuits have required recusal, the recused judge was an intended victim of


                                          9
             Case: 13-12657    Date Filed: 01/10/2014   Page: 10 of 17


the alleged crime. In Nettles, all the judges of the district could have fairly been

viewed as intended victims of the charged offense. There is no such allegation in

this case, either toward the assigned judge or the entire bench. Nor could a

reasonable person draw an inference of a threat against the entire bench.” Id. at

1179. The Ninth Circuit rejected the defendant’s argument that, given the type of

crime charged, no judge in the Central District could be properly assigned to his

criminal case: “Clemens argues that no judge of the district could preside

impartially over his trial, given the nature of the allegations. However, we have

previously rejected an attempt to disqualify a judge based on his relationship with

the victim.” Id. at 1180.

      As we read it, Nettles stands for the proposition that, where a defendant is

charged with trying to blow up (or otherwise damage) a federal courthouse, judges

residing in that courthouse at the time of the alleged plot and judges belonging to

the court based in that courthouse must recuse from cases involving that defendant

because such judges were potential victims of the alleged attack. See also Nichols,
71 F.3d at 352 (granting mandamus relief and ordering recusal of district judge

whose courthouse and chambers were damaged by bomb allegedly set off by

defendants at nearby federal building). Here, consistent with the rationale of

Nettles, those judges sitting on the Eleventh Circuit at the time of Judge Vance’s

murder have recused themselves from hearing all cases relating to that murder in


                                        10
              Case: 13-12657    Date Filed: 01/10/2014   Page: 11 of 17


which Mr. Moody is a party. See Moody IV, 977 F.2d at 1423. So have all other

Eleventh Circuit judges, save for the members of this panel, as explained in

footnote 2.

      The narrow question then, is whether, 24 years after Judge Vance’s murder,

recusal is required for current Eleventh Circuit judges who had no personal

connection or relationship with Judge Vance and who were not members of the

Circuit at the time. The answer, we think, is no. The only fact distinguishing this

panel from a randomly-assigned panel comprised of judges from another circuit is

that we happen to be assigned to the Eleventh Circuit, on which Judge Vance sat at

the time of his death in 1989. We conclude that under the unique facts of this case

such a tenuous connection would not, standing alone, raise significant doubt in the

mind of an informed, objective, and disinterested lay observer about our ability to

fairly decide cases involving Mr. Moody. See Clemens, 428 F.3d at 1179-80.

      To the extent that our hypothetical lay observer might have a possible doubt

about the ability of any federal judge to fairly adjudicate the habeas corpus petition

of a defendant convicted of murdering another federal judge, such a doubt would

be based on the notion that federal judges might tend to view an attack on one as

an attack on all. But such a doubt would extend to all federal judges – regardless

of their circuit or district – and would, if disqualifying, prevent Mr. Moody from

having a federal forum in which to obtain review of his state capital conviction and


                                         11
             Case: 13-12657     Date Filed: 01/10/2014    Page: 12 of 17


sentence. Cf. Bolin v. Story, 225 F.3d 1234, 1238 (11th Cir. 2000) (“Under [the]

‘rule of necessity,’ a judge is not disqualified due to a personal interest if there is

no other judge available to hear the case.”).


                                                B

      Mr. Moody also contends that all judges currently sitting on the Eleventh

Circuit are part of the “victim class” for the crimes of which he was convicted, and

must recuse themselves because they have an “interest that could be substantially

affected by the outcome of the proceeding” within the meaning of § 455(b)(4). We

disagree.

      As we have noted, there is little precedent on the meaning of the phrase “any

. . . interest that could be substantially affected by the outcome.”              One

commentator, however, has suggested that the word “substantial” in that phrase

“should probably be read to depend on the interaction of two variables: the

remoteness of the interest and its extent or degree.” Note, Disqualification of

Judges and Justices in the Federal Courts, 86 HARV. L. REV. 736, 753 (1973)

(cited with approval in In re Virginia Electric & Power Co., 539 F.2d at 368).

That formulation makes sense to us, and we therefore use it in our analysis. See

13D CHARLES ALAN WRIGHT, ARTHUR R. MILLER, & EDWARD H. COOPER,

FEDERAL PRACTICE AND PROCEDURE § 3547 (3d ed. 2008) (“[T]he courts appear to


                                          12
             Case: 13-12657     Date Filed: 01/10/2014    Page: 13 of 17


weigh two factors in deciding whether to recuse under [§ 455(b)(4)]: the

remoteness of the interest and its extent or degree.”).

      As previously discussed, none of the members of this panel had a close

professional or personal relationship with Judge Vance or his family, sat on the

Eleventh Circuit in 1989, or were members of the federal judiciary at that time.

Our interest, if there is one, is remote and weak, such that it is not disqualifying,

and will not, in any event, be substantially affected by the outcome of

Mr. Moody’s habeas corpus proceeding. We cannot conclude that we became

prospective members of the so-called “victim class” upon our confirmation to the

Eleventh Circuit 10, 21, and 23 years after Judge Vance’s death, and we are not

aware of any authority suggesting that the murder of a judge requires the recusal of

all future judges on the victim’s court for time immemorial.


                                            IV

      Having determined that we need not recuse ourselves from this matter, we

now turn to Mr. Moody’s mandamus petition. We conclude that Mr. Moody is not

entitled to the recusal of Judge Coogler.

      We ordinarily review a district judge’s decision not to recuse for abuse of

discretion. See Scrushy, 721 F.3d at 1303. Because Mr. Moody has petitioned for

mandamus, however, our review of Judge Coogler’s failure to recuse is even more

stringent. The Supreme Court has instructed that “the remedy of mandamus is a
                                            13
             Case: 13-12657    Date Filed: 01/10/2014   Page: 14 of 17


drastic one, to be invoked only in extraordinary situations” and “only exceptional

circumstances, amounting to a judicial usurpation of power, will justify the

invocation of this extraordinary remedy.” Allied Chem. Corp. v. Daiflon, Inc., 449
U.S. 33, 34-35 (1980). See also In re Lopez-Lukis, 113 F.3d 1187, 1187-88 (11th

Cir. 1997) (“[M]andamus is an extraordinary remedy, which is available only to

correct a clear abuse of discretion or usurpation of judicial power. The petitioners

have the burden of showing that their right to issuance of the writ [requiring

recusal] is ‘clear and indisputable.’”) (citations omitted). Indeed, “a party is not

entitled to mandamus merely because it shows evidence that, on appeal, would

warrant reversal of the district court.” In re BellSouth Corp., 334 F.3d 941, 953

(11th Cir. 2003).

      Mr. Moody raises many of the same arguments with respect to Judge

Coogler’s recusal as he does with respect to our own recusal. He asserts that

because Judge Coogler serves on a district court in Alabama, within the Eleventh

Circuit, recusal is mandated under § 455(a), as an informed objective,

disinterested, lay observer would entertain a significant doubt about his

impartiality. He also contends that, because of his status as a district judge within

this Circuit, Judge Coogler has an interest that could be substantially affected by

the outcome under § 455(b)(4).




                                         14
              Case: 13-12657       Date Filed: 01/10/2014     Page: 15 of 17


       As we see it, Judge Coogler properly exercised his discretion in declining to

recuse himself for substantially the same reasons discussed earlier. Judge Coogler,

like the members of this panel, occupied no federal judicial position at the time of

Judge Vance’s death, has had no close connection to Judge Vance or his relatives,

and took no part in the underlying investigation and prosecution of Mr. Moody.

Judge Coogler, furthermore, was never personally subjected to the threats that were

sent to Eleventh Circuit judges sitting at the time Judge Vance was murdered. See

United States v. Yousef, 327 F.3d 56, 169 (2d Cir. 2003) (recusal of district judge

was not warranted in light of threat that “did not specify a particular judge”);

Moody IV, 977 F.2d at 1423 (holding that district judge in Georgia did not have to

recuse from Mr. Moody’s perjury/obstruction of justice case because of

Mr. Moody’s alleged involvement in the murder of Judge Vance and Mr.

Robinson).     And to the extent that Judge Coogler could be characterized as

belonging to a prospective “victim class” of district judges in this case, the same

characterization would apply to all federal district judges nationwide.4

       Mr. Moody also argues that we should order Judge Coogler to recuse

because he teaches as an adjunct professor at the University of Alabama School of

       4
         At oral argument, Mr. Moody’s counsel was unable to articulate a concrete, workable
standard for determining which district judges would be able to hear Mr. Moody’s case if we
were to grant his mandamus petition. For example, one would think that a district judge from
another circuit whose family members were killed by a disgruntled pro se litigant might not be
the appropriate person to rule on Mr. Moody’s habeas corpus petition, but at oral argument Mr.
Moody’s counsel was equivocal about such a scenario.
                                             15
             Case: 13-12657    Date Filed: 01/10/2014   Page: 16 of 17


Law, which in turn maintains a professorship named in Judge Vance’s honor, and

because of some perceived connection between Judge Coogler and the Robert S.

Vance Federal Building and United States Courthouse in Birmingham, Alabama.

But the mere fact that Judge Coogler teaches at a university that has chosen to

memorialize Judge Vance does not mandate recusal. See Wu v. Thomas, 996 F.2d
271, 275 (11th Cir. 1993) (holding that “no reasonable observer would assume that

[the district judge] had extra-judicial knowledge of this case or otherwise question

[his] impartiality” because the district judge merely served as adjunct professor

(without a salary) at, and donated to, the defendant university). Nor does the

presence of a federal building and courthouse named for Judge Vance in

Birmingham entitle Mr. Moody to a writ of mandamus.             As Judge Coogler

explained, he is not stationed in Birmingham, and does not hold court there.


                                             V

      We recognize the systemic and case-specific importance of recusal in our

judicial system and the grave consequences that may result from an erroneous

failure to recuse. But given the unique circumstances of this case, including the

many years that have passed since Judge Vance’s death, we conclude that we are

not required to recuse as a panel under 28 U.S.C. §§ 455(a) & 455(b)(4), and that

Mr. Moody is not entitled to a writ mandamus requiring the recusal of Judge

Coogler. We take Judge Coogler at his word that he will be able to rule on

                                        16
             Case: 13-12657    Date Filed: 01/10/2014   Page: 17 of 17


Mr. Moody’s habeas corpus petition fairly and impartially, and have no doubt that

he will take appropriate action should he decide otherwise in the future.


      MOTION FOR RECUSAL OF PANEL DENIED; MANDAMUS PETITION DENIED.




                                         17